                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


ISIDOR HERNANDEZ,

          Petitioner,

v.                                                   Case No. 3:15-cv-1414-J-32JRK

FLORIDA ATTORNEY
GENERAL,
et. al.,

        Respondents.
________________________________

                                        ORDER
I.    Status

      Petitioner, Isidor Hernandez, a civil detainee at the Florida Civil Commitment

Center in Arcadia, Florida, initiated this case by filing a pro se Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. See Doc. 1. He

is proceeding on an Amended Petition in which he challenges his civil commitment

under Florida’s Sexually Violent Predator Act. See Doc. 10 (Petition). Respondents

filed a Response (Doc. 27; Resp.) and a Supplemental Response (Doc. 42; Supp. Resp.).1

Petitioner filed a Reply (Doc. 33; Reply) and a Supplemental Reply (Doc. 45; Supp.

Reply). This case is ripe for review.




      1Attached to the Response are several exhibits that Respondents cite to in their
Response and Supplemental Response. The Court cites to the exhibits as “Resp. Ex.”
II.   Governing Legal Principals

      A. Standard Under AEDPA

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga. Diagnostic

& Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137 S. Ct.

1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

as a guard against extreme malfunctions in the state criminal justice systems, and not

as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

      The first task of the federal habeas court is to identify the last state court

decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall v.

Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

not issue an opinion explaining its rationale in order for the state court’s decision to

qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100

(2011). Where the state court’s adjudication on the merits is unaccompanied by an

explanation,

               the federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that
               the unexplained decision adopted the same reasoning. But
               the State may rebut the presumption by showing that the
               unexplained affirmance relied or most likely did rely on
               different grounds than the lower state court’s decision, such
               as alternative grounds for affirmance that were briefed or
               argued to the state supreme court or obvious in the record
               it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).




                                            2
      When a state court has adjudicated a petitioner’s claims on the merits, a federal

court cannot grant habeas relief unless the state court’s adjudication of the claim was

“contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” or “was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s factual findings are

“presumed to be correct” unless rebutted “by clear and convincing evidence.” Id. §

2254(e)(1).

              AEDPA “imposes a highly deferential standard for
              evaluating state court rulings” and “demands that state-
              court decisions be given the benefit of the doubt.” Renico v.
              Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
              omitted). “A state court’s determination that a claim lacks
              merit precludes federal habeas relief so long as fairminded
              jurists could disagree on the correctness of the state court’s
              decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
              (internal quotation marks omitted). “It bears repeating that
              even a strong case for relief does not mean the state court’s
              contrary conclusion was unreasonable.” Id. [at 102] (citing
              Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The Supreme
              Court has repeatedly instructed lower federal courts that an
              unreasonable application of law requires more than mere
              error or even clear error. See, e.g., Mitchell v. Esparza, 540
              U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75 (“The gloss of
              clear error fails to give proper deference to state courts by
              conflating error (even clear error) with unreasonableness.”);
              Williams v. Taylor, 529 U.S. 362, 410 (2000) (“[A]n
              unreasonable application of federal law is different from an
              incorrect application of federal law.”).

Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal citations

modified).




                                            3
      B. Exhaustion and Procedural Default

      There are prerequisites to federal habeas review. Before bringing a § 2254

habeas action in federal court, a petitioner must exhaust all state court remedies that

are available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To

exhaust state remedies, the petitioner must “fairly present[]” every issue raised in his

federal petition to the state’s highest court, either on direct appeal or on collateral

review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to

properly exhaust a claim, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel

applies to the state collateral review process as well as the direct appeal process.”).

      In addressing exhaustion, the United States Supreme Court explained:

             Before seeking a federal writ of habeas corpus, a state
             prisoner must exhaust available state remedies, 28 U.S.C. §
             2254(b)(1), thereby giving the State the “‘“opportunity to
             pass upon and correct” alleged violations of its prisoners’
             federal rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S.
             Ct. 887, 130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard
             v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
             (1971)). To provide the State with the necessary
             “opportunity,” the prisoner must “fairly present” his claim
             in each appropriate state court (including a state supreme
             court with powers of discretionary review), thereby alerting
             that court to the federal nature of the claim. Duncan, supra,
             at 365-366, 115 S. Ct. 887; O’Sullivan v. Boerckel, 526 U.S.
             838, 845, 119 S. Ct. 1728, 144 L.Ed.2d 1 (1999).

Baldwin v. Reese, 541 U.S. 27, 29 (2004).




                                            4
      A state prisoner’s failure to properly exhaust available state remedies results

in a procedural default which raises a potential bar to federal habeas review. The

United States Supreme Court has explained the doctrine of procedural default as

follows:

               Federal habeas courts reviewing the constitutionality of a
               state prisoner’s conviction and sentence are guided by rules
               designed to ensure that state-court judgments are accorded
               the finality and respect necessary to preserve the integrity
               of legal proceedings within our system of federalism. These
               rules include the doctrine of procedural default, under
               which a federal court will not review the merits of claims,
               including constitutional claims, that a state court declined
               to hear because the prisoner failed to abide by a state
               procedural rule. See, e.g., Coleman,[2] supra, at 747–748,
               111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct. 2497. A
               state court’s invocation of a procedural rule to deny a
               prisoner’s claims precludes federal review of the claims if,
               among other requisites, the state procedural rule is a
               nonfederal ground adequate to support the judgment and
               the rule is firmly established and consistently followed. See,
               e.g., Walker v. Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–
               1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, -
               -, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417 (2009). The
               doctrine barring procedurally defaulted claims from being
               heard is not without exceptions. A prisoner may obtain
               federal review of a defaulted claim by showing cause for the
               default and prejudice from a violation of federal law. See
               Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused

under certain circumstances. Notwithstanding that a claim has been procedurally

defaulted, a federal court may still consider the claim if a state habeas petitioner can




      2    Coleman v. Thompson, 501 U.S. 722 (1991).

      3    Wainwright v. Sykes, 433 U.S. 72 (1977).

                                             5
show either (1) cause for and actual prejudice from the default; or (2) a fundamental

miscarriage of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for

a petitioner to establish cause and prejudice,

               the procedural default “must result from some objective
               factor external to the defense that prevented [him] from
               raising the claim and which cannot be fairly attributable to
               his own conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258
               (11th Cir. 1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct.
               2639).[4] Under the prejudice prong, [a petitioner] must
               show that “the errors at trial actually and substantially
               disadvantaged his defense so that he was denied
               fundamental fairness.” Id. at 1261 (quoting Carrier, 477
               U.S. at 494, 106 S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

      In the absence of a showing of cause and prejudice, a petitioner may receive

consideration on the merits of a procedurally defaulted claim if the petitioner can

establish that a fundamental miscarriage of justice, the continued incarceration of one

who is actually innocent, otherwise would result. The Eleventh Circuit has explained:

               [I]f a petitioner cannot show cause and prejudice, there
               remains yet another avenue for him to receive consideration
               on the merits of his procedurally defaulted claim. “[I]n an
               extraordinary case, where a constitutional violation has
               probably resulted in the conviction of one who is actually
               innocent, a federal habeas court may grant the writ even in
               the absence of a showing of cause for the procedural
               default.” Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This
               exception is exceedingly narrow in scope,” however, and
               requires proof of actual innocence, not just legal innocence.
               Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).




      4   Murray v. Carrier, 477 U.S. 478 (1986).

                                             6
Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

likely than not that no reasonable juror would have convicted him’ of the underlying

offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

innocence must be based on reliable evidence not presented at trial.” Calderon v.

Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity

of such evidence, in most cases, allegations of actual innocence are ultimately

summarily rejected. Schlup, 513 U.S. at 324.

III.   Analysis

       Ground One

       Petitioner raises three sub-claims premised upon allegations that his civil

commitment trial was unfair because the trial court allowed the state to present

hearsay testimony concerning Petitioner’s prior crimes and mental hospital

commitments. Doc. 10 at 4-10. Petitioner asserts that this unreliable hearsay

testimony was so prejudicial that it tainted the proceedings. See Doc. 10 at 4-10 (citing

Fla. Stat. § 394.9155(5); Jenkins v. State, 893 So. 2d 783 (Fla. 5th DCA 2002)).

       Respondents contend that the federal nature of these claims was never

presented to the state court, thus, they are unexhausted. Doc. 27. They further allege

that Petitioner’s claims are otherwise without merit because the state court’s

adjudication is entitled to deference. Id. In his Reply, Petitioner asserts that these

witnesses testified to events that occurred outside of their personal knowledge, thus,

violating Petitioner’s Fourteenth Amendment procedural due process right to



                                           7
confrontation and cross examination. See generally Doc. 33 (citing Crawford v.

Washington, 541 U.S. 36 (2004); Walker v. Hadi, 611 F.3d 720 (11th Cir. 2010)).

Assuming the federal nature of these sub-claims is properly exhausted, the Court finds

they are without merit because the state court’s adjudication of these issues is entitled

to deference.

      Petitioner’s commitment under the Jimmy Ryce Act is civil in nature. See

Westerheide v. State, 832 So. 2d 93, 99-104 (Fla. 2002). As such, the state was allowed

to present hearsay evidence pursuant to section 394.9155(5), Florida Statutes, which

provides:

                Hearsay evidence, including reports of a member of the
                multidisciplinary team or reports produced on behalf of the
                multidisciplinary team, is admissible in proceedings under
                this part unless the court finds that such evidence is not
                reliable. In a trial, however, hearsay evidence may not be
                used as the sole basis for committing a person under this
                part.

      To the extent Petitioner argues that Crawford is applicable to these sub-claims,

the Court notes that the reasoning in Crawford, 541 U.S. at 36 (refining Confrontation

Clause jurisprudence under the Sixth Amendment, holding out-of-court testimonial

statements may not be admitted against a criminal defendant unless the declarant is

unavailable and the defendant had a prior opportunity to cross examine the declarant)

has not been extended by the United States Supreme Court to civil proceedings. See

Walker, 611 F.3d at 723. “[T]he Sixth Amendment right to confrontation is specifically

limited to “criminal prosecutions.” United States v. Morris, 140 F. App’x. 138, 143

(11th Cir. 2005) (per curiam) (citations omitted) (finding Crawford inapplicable to



                                            8
probation or supervised release revocation proceedings).

      In Sub-Claim One, Petitioner alleges that the trial court erred in allowing state

witness, Dr. Gregory Prichard, to testify regarding the contents of clinical summaries

generated during Petitioner’s prior eleven-year hospital commitment and Petitioner’s

competency determinations in prior criminal cases.        Of import to this claim is a

pretrial motion in limine filed by Petitioner’s trial counsel, in which Petitioner sought

to prohibit the state from adducing “unreliable hearsay” testimony regarding “an

alleged 1987 rape involving a person who is now deceased and a 1985 incident.” Resp.

Ex. B at 39-40. The trial court ultimately denied the motion in limine and allowed the

state to present the evidence. Resp. Ex. F at 12-25, 161-62. At trial, relying on the

Florida State Prison competency evaluations and clinical summaries, Dr. Prichard

testified about Petitioner’s 1985 sexual battery of a twenty-five-year-old victim when

Petitioner was sixteen years old, which resulted in Petitioner serving a probationary

sentence. Resp. Ex. F at 438-44. He further testified that while Petitioner was on

probation, he sexually assaulted a fifteen-year-old schoolmate while using a weapon

in 1987 when Petitioner was seventeen. Resp. Ex. F at 438-45. Dr. Prichard explained

that Petitioner was charged with the 1987 sexual battery, but the charges were

ultimately dismissed when Petitioner was determined to be incompetent to stand trial

and committed to Florida State Hospital for eleven years. Id. at 445.

      With the help of appellate counsel, Petitioner raised the issues in Sub-Claim

One during his direct appeal. Resp. Ex. G at 18-32. The state filed an answer brief

arguing that this testimony was relevant to show Petitioner’s propensity to commit



                                           9
sexually violent crimes in the future, that Petitioner began his sexual violence at an

early age, and that his violence escalated to the use of weapons. Resp. Ex. H. The First

District Court of Appeal per curiam affirmed Petitioner’s civil commitment without

issuing a written opinion. Resp. Ex. J. In the event the state appellate court

adjudicated these claims on the merits, the state court’s decision is entitled to

deference.

      Upon review of the record, this Court concludes that the state court’s

adjudication of this Sub-Claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was

not based on an unreasonable determination of the facts in light of the evidence

presented in the state court proceedings. While Petitioner attempts to import

Crawford-like principles to create a Fourteenth Amendment due process claim based

on the state’s use of “unconfronted” hearsay at his commitment trial, Petitioner cites

no decisions of the United States Supreme Court or any other source of “clearly

established federal law” to support that view. Thus, Sub-Claim One is due to be

denied.

      In Sub-Claim Two, Petitioner avers that the trial court erred in allowing Dr.

Prichard and Dr. E.R. McKenzie to testify regarding their opinions that Petitioner was

malingering after being deemed incompetent to stand trial for the 1987 offense. Resp.

Ex. F 446-50, 514-15. Initially, the Court notes that Petitioner testified during his civil

commitment trial and conceded that he previously wrote letters in which he admitted

he was pretending to be insane during his commitment at Florida State Hospital.



                                            10
Resp. Ex. F at 217-20. Further, Dr. Prichard was accepted without objection as an

expert in sex offender evaluation and treatment, and attested that Petitioner exhibited

signs of malingering. Id. at 447-48. Dr. McKenzie testified that he evaluated Petitioner

while he was at Florida State Hospital and stated that Petitioner seemed to function

at a higher level than his IQ would suggest. Id. at 514-15.

      With the help of appellate counsel, Petitioner challenged this testimony on

direct appeal. Resp. Ex. G. In its answer brief, the state argued that Petitioner’s

malingering and IQ were relevant to both doctors’ evaluations and opinions. Resp. Ex.

H. Thus, they maintained that this testimony was relevant and reliable. Id. The First

DCA per curiam affirmed Petitioner’s civil commitment without issuing a written

opinion. Resp. Ex. J. In the event the state appellate court adjudicated these claims

on the merits, the state court’s decision is entitled to deference.

      Upon review of the record, this Court concludes that the state court’s

adjudication of this Sub-Claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was

not based on an unreasonable determination of the facts in light of the evidence

presented in the state court proceedings. While Petitioner attempts to import

Crawford-like principles to create a Fourteenth Amendment due process claim based

on the state’s use of “unconfronted” hearsay at his commitment trial, Petitioner does

not reference any decisions of the United States Supreme Court or any other source of

“clearly established federal law” to support that view. As such, Sub-Claim Two is due

to be denied.



                                           11
      In Sub-Claim Three, Petitioner contends that the trial court erred in permitting

Department of Corrections Specialist Linda Oakley to offer hearsay testimony about

Petitioner’s past behavioral problems. Petitioner contests Oakley’s testimony that

Petitioner was placed on community control in 1987 for sexual battery, that he violated

that community control by escaping, and that he went to prison three times. Resp. Ex.

F at 342-43.

      With the help of appellate counsel, Petitioner challenged the admission of

Oakley’s testimony on direct appeal. Resp. Ex. G. In its answer brief, the state argued

that Oakley’s testimony established that she had been a DOC probation specialist for

twenty-nine years, who supervised sex offenders and high-risk prison releasees. Resp.

Ex. H. She explained that DOC routinely kept records on a released person’s activity

on probation, and that she was familiar with DOC’s probation documents, and

regularly testified in court about such documents. Id. She reviewed Petitioner’s

probation documents and noted that they were made in the regular course of business.

Id. Thus, the state argued that the trial court did not err because Oakley’s testimony

was relevant and reliable. The First DCA per curiam affirmed Petitioner’s civil

commitment without issuing a written opinion. Resp. Ex. J. In the event the state

appellate court adjudicated this claim on the merits, the state court’s decision is

entitled to deference.

      Upon review of the record, this Court concludes that the state court’s

adjudication of this Sub-Claim was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established federal law, and was



                                          12
not based on an unreasonable determination of the facts in light of the evidence

presented in the state court proceedings.5 While Petitioner attempts to import

Crawford-like principles to create a Fourteenth Amendment due process claim based

on the state’s use of “unconfronted” hearsay at his commitment trial, Petitioner fails

to cite to a decision of the United States Supreme Court or any other source of “clearly

established federal law” to support that view.6 Thus, the decision of the First District

Court of Appeal is entitled to deference under AEDPA, and Sub-Claim Three is due to

be denied.




      5  Petitioner cites to Special v. West Boca Medical Center, 160 So. 3d 1251 (Fla.
2014), to support a claim that the First DCA used the wrong harmless error standard
during his appeal. See Doc. 10 at 8-9. In Special, the Florida Supreme Court changed
the test for harmless error in civil appeals, holding the beneficiary of the error must
prove that there is no reasonable possibility that the error contributed to the verdict.
At the time Petitioner and the state filed their appellate briefs, the Florida Supreme
Court had not yet ruled on a pending motion for rehearing in Special. However, the
Florida Supreme Court denied rehearing on March 26, 2015, and the First DCA issued
its opinion affirming Petitioner’s civil commitment on May 27, 2015. See Resp. Ex. J.
Nevertheless, for purposes of this Order, the Court assumes the state appellate court
adjudicated Petitioner’s appellate claim on the merits.

      6
        Petitioner references Jenkins v. State, 803 So. 2d 783 (Fla. 5th DCA 2001), to
support his claim of a due process right to confrontation under the Fourteenth
Amendment. Jenkins stands for the proposition that hearsay testimony regarding
prior crimes only contains an indicia of reliability if the respondent pled or was
convicted of the crime. Id. at 785. Here, Dr. Prichard testified that Petitioner pled to
the 1985 crime. Resp. Ex. F at 444. As to the 1987 crime, Dr. Prichard explained that
the state charged Petitioner with sexual battery, but Petitioner was deemed
incompetent to stand trial and was sent to Florida State Hospital. Id. at 445-46. He
stated that after Petitioner failed to regain competency within two years of his
commitment, the state had to drop the 1987 charges. Id. at 446-47. He further testified
that it is common for defendants to pretend to be incompetent in order to get their
charges dismissed. Id. at 446. The Court gives deference to the state court’s
determination that this was reliable testimony.


                                          13
      Ground Two

      Petitioner contends that the trial court erred in allowing Dr. Prichard to testify

to his interpretation of the Static-99R test without first conducting a Daubert7 or

section 90.702, Florida Statutes, analysis. Doc. 10 at 12-13. Respondents aver that the

federal nature of this claim is unexhausted and it is otherwise without merit because

the state court’s adjudication is entitled to deference. Doc. 42. In his Supplemental

Reply, Petitioner makes conclusory allegations that the Static-99R is invalid for use

in humans.8 Doc. 45 at 8-9.

      Because Petitioner briefed the Daubert standard on direct appeal, the Court

assumes arguendo that this claim is properly exhausted. Nevertheless, the state

court’s adjudication of this claim is entitled to deference. The Eleventh Circuit Court

of Appeals has outlined a three-part test by which to determine whether expert

testimony is admissible: (1) the expert is qualified to testify competently regarding the

matters he intends to address; (2) the methodology by which the expert reaches his

conclusions is sufficiently reliable as determined by the sort of inquiry mandated in

Daubert; and (3) the testimony assists the trier of fact, through the application of

scientific, technical, or specialized expertise, to understand the evidence or to

determine a fact in issue. Tuscaloosa v. Harcros Chemicals, Inc., 158 F.3d 548, 562




      7   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

      8 In his Supplemental Reply, Petitioner also alleges for the first time that Dr.
Prichard’s “trial testimony was predicated upon his selfish desire to sexually control
the relationship he and Petitioner were having and had.” Doc. 45 at 9. The Court
declines to address such allegations.

                                           14
(11th Cir. 1998).

      Contrary to Petitioner’s current allegation, prior to Dr. Prichard’s trial

testimony the trial court conducted a Daubert hearing in which Dr. Prichard proffered

testimony regarding his expert opinion and the Static-99R test. Resp. Ex. F at 366-97.

Dr. Prichard said he performed 500 to 600 evaluations of potential sexually violent

predators, had been practicing psychology for seventeen years, and had testified as an

expert witness hundreds of times. Resp. Ex. F at 366-68.

      In forming his opinion that Petitioner should be civilly committed, Dr. Prichard

said one of the tests he relied on was the Static-99R, an actuarial tool used to calculate

an offender’s recidivism risk. Resp. Ex. F at 368-69. Dr. Prichard testified that the

broad scientific principle that underlies the Static-99R is that it bases a risk estimate

on research-generated data, “to make sure your estimates are based on research and

scientifically derived variables rather than clinical judgment, things that aren’t based

in research.” Id. at 378. He likened the approach to any actuarial that predicts risk

based on data, such as insurance actuarial tables that attempt to identify high-risk

drivers. Id. at 378-79.

      He stated that he is required by contract to administer the Static-99R test when

conducting evaluations and he has administered the test an estimated 100 times,

compared with 1,000 times he has administered its predecessor, the Static-99. Id. at

369. He averred that the Static-99R is generally accepted as a risk assessment tool

and is the most widely used instrument testing such in the United States and

“multiple other countries.” Id. at 372-73.



                                             15
      Dr. Prichard informed that the Static-99 and Static 99R have been subjected to

peer review and publication. Id. at 370. The Static-99 was criticized as over predicting

risk by not considering that risk is reduced with age, and the Static-99R addressed

that factor. Id. at 370. According to Dr. Prichard, there are standards controlling the

applications or operations of the Static-99R. Id. at 370-71. He explained that the

Static-99R’s potential error rate is known “in a general way,” and acknowledged that

the research showed that there is some error, as is the case in any kind of prediction

of human behavior, adding “the important issue seems to be that it enhances our

ability to predict risk. It’s better than clinical judgment so it enhances our abilities,

which makes a valuable instrument.” Resp. Ex. F at 371.

      Dr. Prichard testified that he administered the Static-99R to Petitioner, whose

score was in the acceptable range for Static-99R tests, but clearly in the high-risk

category. Id. at 371-74. He stated that other variables that he considered during his

analysis, absent the Static-99R, also suggested Petitioner was a high risk. Id. at 374.

According to Dr. Prichard, Petitioner’s Static-99R score and other variables led him to

the opinion that Petitioner met the criteria for involuntary civil commitment. Id. at

475-76. After hearing testimony from Dr. Prichard and argument from counsel and

the state, the trial court found the following:

                     The Court finds that the testimony before the Court
             today from Dr. Prichard convinces the Court that the test is
             acceptable under [ ] Daubert. As to all three prongs he has
             testified that he has sufficient factual data. . . .

Resp. Ex. F at 396-97.

      On appeal, with the help of appellate counsel, Petitioner challenged the trial


                                           16
court’s ruling that Dr. Prichard was qualified to testify as an expert. Resp. Ex. G. The

state filed an answer brief (Resp. Ex. H), and the First DCA per curiam affirmed

Petitioner’s civil commitment without issuing a written opinion. Resp. Ex. J. To the

extent that the First DCA affirmed the trial court’s denial on the merits, the Court

will address the claim in accordance with the deferential standard for federal court

review of state court adjudications. After a review of the record and the applicable law,

the Court concludes that the state court’s determination that Dr. Prichard could testify

as an expert witness regarding the Static-99R assessment was not contrary to clearly

established federal law, did not involve an unreasonable application of clearly

established federal law, and was not based on an unreasonable determination of the

facts in light of the evidence presented in the state court proceedings. See, e.g., U.S. v.

Shields, No. 07-12056-PBS, 2008 WL 544940, at *1 (D. Mass. 2008) (interlocutory

order holding Static-99 reliable under the standards set forth in Daubert and generally

accepted as a reliable methodology within the relevant scientific community). Ground

Two is due to be denied.

      Ground Three

      Petitioner contends that the trial court erred in refusing to permit defense

expert witness Dr. Pake to testify at trial. Doc. 10 at 15. He claims that Dr. Pake’s

testimony was necessary to refute Dr. Prichard. Id.

      Petitioner, through appellate counsel, raised this claim on direct appeal. Resp.

Ex. G. However, Respondents submit that Petitioner failed to present this claim as a

federal constitutional claim to the state appellate court, rendering it unexhausted and



                                            17
procedurally defaulted. Doc. 42 at 17. In his Supplemental Reply, Petitioner merely

maintains that Dr. Pate would have contradicted Dr. Prichard’s testimony. Doc. 10 at

10.

      A review of Petitioner’s initial appellate brief reveals that Petitioner did not

state or suggest that it was a federal claim about due process or any other federal

constitutional guarantee. Resp. Ex. G at 43-45. Instead, Petitioner argued, in terms of

state law only, that the trial court abused its discretion when it prohibited Petitioner

from calling Dr. Pake as a witness. Id. (citing McCray v. State, 919 So. 2d 647 (Fla.

1st DCA 2006)). Consequently, the First DCA was never notified of any federal

constitutional claim in Petitioner’s direct appeal, and presumably, the First DCA

exclusively applied state law in affirming the trial court’s ruling. See Preston v. Sec’y

Dept. of Corr., 785 F.3d 449, 461 (11th Cir. 2015) (“We can safely assume that when

the Florida [appellate court] considered [petitioner’s] appeal, it did so through the

prism of this longstanding state doctrine, rather than federal law.”).

      Therefore, the Court finds that this claim has not been exhausted because

Petitioner failed to fairly present it as a federal constitutional claim on direct appeal.

The claim is procedurally barred, and Petitioner has not shown cause excusing the

default or actual prejudice resulting from the bar. Moreover, he has failed to identify

any fact warranting the application of the fundamental miscarriage of justice

exception. As such, the claim is denied.

      New Claims in Supplemental Reply

      In his Supplemental Reply, Petitioner appears to raise new claims premised



                                           18
upon trial counsel’s ineffectiveness for failing to “uncover the sexual liaison between

[Petitioner] and the doctor who was recommending his civil commitment through

testimony at trial.” See generally Doc. 45.

      The Court need not consider the claims raised for the first time in Petitioner’s

Supplemental Reply brief. Petitioner was not granted leave to amend to add additional

claims after Respondents filed their Supplemental Response. See Fla. R. Civ. P.

15(a)(2); see also Oliveiri v. United States, 717 F. App’x 966, 967 (11th Cir. 2018)

(affirming district court’s decision to not construe reply brief as a request for leave to

amend § 2255 petition to add new claim as amendment would be untimely and futile);

Garcia v. Sec’y, Dept. of Corr., No. 8:10-cv-2116-T-27MAP, 2013 WL 3776674, at *4-5

(M.D. Fla., July 17, 2013) (noting that habeas petitioner’s new claim raised in his reply

was not authorized, where the Rules Governing Habeas Corpus Cases Under Section

2254 required all grounds for relief to be stated in the petition, and petitioner failed to

seek leave to amend his petition after a response had been served); Ware v. Crews,

No. 3:12cv524, 2013 WL 3546474, at *14 (N.D. Fla. July 11, 2013) (finding petitioner

did not properly raise forfeiture of gain time claim where petitioner raised it for the

first time in reply to respondents’ answer, petitioner did not seek leave to amend

petition, and reply expressly stated intent that document be deemed reply to answer).

Instead, in his Supplemental Reply, Petitioner adds conclusory allegations regarding

trial counsel’s effectiveness and unsubstantiated allegations of abuse. The Court

declines to construe these conclusory allegations lacking any support or discussion to

be a proposed amended petition or even a request to amend his Petition. Thus, to the



                                            19
extent Petitioner attempts to add new claims in his Supplemental Reply, the Court

need not address them.

      Accordingly, it is

      ORDERED AND ADJUDGED:

      1.     The Amended Petition (Doc. 10) is DENIED, and this action is

DISMISSED WITH PREJUDICE.

      2.     The Clerk of Court shall enter judgment accordingly, terminate any

pending motions, and close this case.

      3.     If Petitioner appeals the denial of the Amended Petition, the Court denies

a certificate of appealability. Because this Court has determined that a certificate of

appealability is not warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.9




      9 The Court should issue a certificate of appealability only if the Petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
Here, after consideration of the record as a whole, the Court will deny a certificate of
appealability.

                                          20
        DONE AND ORDERED at Jacksonville, Florida, this 4th day of April, 2019.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

Jax-7
C:      Isidor Hernandez, #991477
        Thomas H. Duffy, Esq.




                                       21
